Risk Control Assoc., Inc. v Maloof, Lebowitz, Connahan & Oleske, P.C. (2017 NY Slip Op 01654)





Risk Control Assoc., Inc. v Maloof, Lebowitz, Connahan & Oleske, P.C.


2017 NY Slip Op 01654


Decided on March 7, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 7, 2017

Acosta, J.P., Richter, Manzanet-Daniels, Gische, Webber, JJ.


3330 155434/15

[*1]Risk Control Associates, Inc., et al., Plaintiffs-Appellants-Respondents,
vMaloof, Lebowitz, Connahan & Oleske, P.C., et al., Defendants-Respondents-Appellants.


Behman Hambelton, LLP, New York (Kevin H. O'Neill of counsel), for appellants-respondents.
Schenck, Price, Smith & King, LLP, New York (John P. Campbell of counsel), for respondents-appellants.

Order, Supreme Court, New York County (Joan M. Kenney, J.), entered on or about February 11, 2016, which granted defendants' motion to dismiss the complaint, and denied defendants' application for sanctions, unanimously affirmed, without costs.
The factual allegations and the damages sought in the instant action are the same as the factual allegations underlying the legal malpractice claims and the damages sought in an earlier action brought against defendants by plaintiff Risk Control Associates, Inc., the claims administrator for plaintiff National Specialty Insurance Company (Risk Control Assoc. Ins. Group v Maloof, Lebowitz, Connahan & Oleske, P.C., 127 AD3d 500 [1st Dept 2015]) (see Voutsas v Hochberg, 103 AD3d 445, 446 [1st Dept 2013], lv denied 22 NY3d 853 [2013]). The instant claims are also time-barred (see CPLR 214[6]).
Upon consideration of all the circumstances, we decline to impose sanctions against plaintiffs.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 7, 2017
CLERK